                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

    UNITED STATES OF AMERICA                       )
                                                   )
                          v.                       ) CRIMINAL NO.: 1:20-CR-040
                                                   )
    JESSICA JOHANNA OSEGUERA                       )
    GONZALEZ,                                      )
          also known as “Jessica Johanna           )
          Castillo” and “La Negra,”                )
                                                   )
                            Defendant.             )


                       UNOPPOSED MOTION TO DESIGNATE
                  A CLASSIFIED INFORMATION SECURITY OFFICER

        The United States of America, by and through the undersigned attorneys, respectively

requests that the Court designate a Classified Information Security Officer (“CISO”),1 pursuant

to the Classified Information Procedures Act, 18 U.S.C. App. III (“CIPA”) and Section 2 of the

Security Procedures established under Pub. L. 96-456, 94 Stat. 2025 by the Chief Justice of the

United States and promulgated pursuant to Section 9 of CIPA. In support of its motion, the

government states the following:

        1.     This a criminal matter in which the grand jury has returned an indictment

charging the defendant with five counts of violating the Kingpin Act by engaging in transactions

or dealings in properties of a designated foreign person, in violation of Title 21, United States

Code, Sections 1904(c)(1), 1904(c)(2) and 1906(a).

        2.     This case involves classified material and will likely require filings pursuant to

the Classified Information Procedure Act.




1
  In the original Security Procedures, the title of the position was Court Security Officer. In the
revised security procedures promulgated by Chief Justice Roberts, the position is now known as
Classified Information Security Officer.
       3.      To assist the Court and court personnel in handling of any motions pursuant to

CIPA and implementing any orders relating to the matter, the government requests that the Court

designate Maura L. Peterson as the CISO for this case, to perform the duties and responsibilities

prescribed for CISO’s in the Security Procedures promulgated by the Chief Justice.

       4.      The government further requests that the Court designate the following persons as

Alternate CISO, to serve in the event Maura L. Peterson is unavailable: Daniel O. Hartenstine,

Matthew W. Mullery, Carli V. Rodriguez-Feo, Harry J. Rucker, and W. Scooter Slade.

       5.      Counsel for the defendant has reviewed this motion and the corresponding

proposed order and does not oppose its entry.


Respectfully submitted this 25th day of June, 2020.


                                             Marlon Cobar, Acting Chief
                                             Narcotic and Dangerous Drug Section
                                             Criminal Division
                                             U.S. Department of Justice


                                     By:             /s/
                                             Kate Naseef, Trial Attorney
                                             Kaitlin Sahni, Trial Attorney
                                             Brett Reynolds, Trial Attorney
                                             Narcotic and Dangerous Drug Section
                                             Criminal Division
                                             U.S. Department of Justice
                                             Washington, D.C. 20530
                                             Telephone: (202) 598-2493




                                                2
                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was sent via ECF to counsel of record for the

defendant, this 25th day of June, 2020.




                                     By:            /s/
                                             Kate Naseef
                                             Trial Attorney
                                             Narcotic and Dangerous Drug Section
                                             Criminal Division
                                             U.S. Department of Justice




                                                3
